UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7722



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLO GARRETTE MALONE, a/k/a Pokie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-97-117, CA-01-75-2)


Submitted:   April 25, 2002                    Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlo Garrette Malone, Appellant Pro Se. Janet S. Reincke, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlo Garrette Malone seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Malone, Nos. CR-97-117; CA-

01-75-2 (E.D. Va. July 27, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2